Exhibit 10.1

TERM NOTE

$2,000,000.00

Irvine, California

 

November 17, 2008

FOR VALUE RECEIVED, the undersigned PRO-DEX, INC. ("Borrower") promises to pay
to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") at its office at
Orange County RCBO, 2030 Main Street, Suite #900, Irvine, California, 92614, or
at such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Two Million Dollars ($2,000,000.00), with interest thereon as set forth
herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

(a)        "Business Day" means any day except a Saturday, Sunday or any other
day on which commercial banks in California are authorized or required by law to
close.

(b)        "Fixed Rate Term" means a period of one (1) month during which the
entire outstanding principal balance of this Note bears interest determined in
relation to LIBOR, with the understanding that:

(i)         the initial Fixed Rate Term shall commence on the date this Note is
disbursed and shall continue up to, but shall not include, December 1, 2008;

(ii)        thereafter each Fixed Rate Term shall commence automatically,
without notice to or consent from Borrower, on the 1st day of each month and
shall continue up to, but shall not include, the 1st day of the immediately
following month: and

(iii)        if, on the first day of the last Fixed Rate Term applicable hereto
the remaining term of this Note is less than one (1) month, said Fixed Rate Term
shall be in effect only until the scheduled maturity date hereof.

If any Fixed Rate Term is scheduled to commence on a day which is not a Business
Day, then such Fixed Rate Term shall commence on the next succeeding Business
Day.

(c)         "LIBOR" means the rate per annum (rounded upward, if necessary, to
the
nearest 1/8 of 1%) and determined pursuant to the following formula:

 

LIBOR =

Base LIBOR

 

100% - LIBOR Reserve Percentage

 

(i)           "Base LIBOR" means the rate per annum for United States dollar
deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of a Fixed Rate
Term for delivery of funds on said date for a period of time approximately equal
to the number of days in such Fixed Rate Term and in an amount approximately
equal to the principal amount to which such Fixed Rate Term applies. Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.

 

 

--------------------------------------------------------------------------------




 

(ii)         "LIBOR Reserve Percentage" means the reserve percentage prescribed
by the Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.

(d)         "Prime Rate" means at any time the rate of interest most recently
announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank's base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

(a)                  Interest. The outstanding principal balance of this Note
shall bear interest (computed on the basis of a 360-day year, actual days
elapsed) at a fixed rate per annum determined by Bank to be two and one half
percent (2.50%) above LIBOR in effect on the first day of each Fixed Rate Term.
With respect to each Fixed Rate Term hereunder, Bank is hereby authorized to
note the date and interest rate applicable thereto and any payments made thereon
on Bank's books and records (either manually or by electronic entry) and/or on
any schedule attached to this Note, which notations shall be prima facie
evidence of the accuracy of the information noted.

(b)                  Taxes and Regulatory Costs. Borrower shall pay to Bank
immediately upon demand, in addition to any other amounts due or to become due
hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and (ii)
future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR. In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.

(c)               Payment of Interest. Interest accrued on this Note shall be
payable on the 1st day of each month, commencing December 1, 2008; provided
however, that if any such interest due date is not a Business Day, interest
shall accrue to and be due and payable on the next succeeding Business Day.

(d)               Default Interest. From and after the maturity date of this
Note, or such earlier date as all principal owing hereunder becomes due and
payable by acceleration or otherwise, the outstanding principal balance of this
Note shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a 360-day year, actual days elapsed) equal to four
 percent (4%) above the rate of interest in effect on the scheduled maturity
date of this Note, or any accelerated maturity date.

 

--------------------------------------------------------------------------------




 

REPAYMENT AND PREPAYMENT:

(a)          Repayment. Principal shall be payable on the 1st day of each month
in installments as set forth on Schedule 1 attached hereto and incorporated
herein by this reference, commencing December 1, 2008, and continuing up to and
including October 1, 2013, with a final installment consisting of all remaining
unpaid principal due and payable in full on November 1, 2013,

(b)         Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.

(c)         Prepayment. Borrower may prepay principal on this Note at any time
and in the
minimum amount of Fifty Thousand Dollars ($50,000.00); provided however, that if
the outstanding principal balance of this Note is less than said amount, the
minimum prepayment amount shall be the entire outstanding principal balance
hereof. In consideration of Bank providing this prepayment option to Borrower,
or if this Note shall become due and payable at any time prior to the last day
of any Fixed Rate Term by acceleration or otherwise, Borrower shall pay to Bank
immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Fixed Rate Term matures, calculated as follows for each such month:

(i)           Determine the amount of interest which would have accrued each
month on the amount prepaid at the interest rate applicable to such amount had
it remained outstanding until the last day of the Fixed Rate Term applicable
thereto.

(ii)           Subtract from the amount determined in (i) above the amount of
interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

(iii)          if the result obtained in (ii) for any month is greater than
zero, discount that
difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2,00%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).

All prepayments of principal shall be applied on the most remote principal
installment or installments then unpaid.

 

 

--------------------------------------------------------------------------------




 

 

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of November 1, 2007,
as amended from time to time (the "Credit Agreement"). Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an "Event of Default"
under this Note.

MISCELLANEOUS:

(a)         Remedies. Upon the occurrence of any Event of Default, the holder of
this Note, at the holder's option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by Borrower. Borrower
shall pay to the holder immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys' fees (to
include outside counsel fees and all allocated costs of the holder's in-house
counsel), expended or incurred by the holder in connection with the enforcement
of the holder's rights and/or the collection of any amounts which become due to
the holder under this Note, and the prosecution or defense of any action in any
way related to this Note, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.

(b)        Obligations Joint and Several. Should more than one person or entity
sign this Note as a Borrower, the obligations of each such Borrower shall be
joint and several.

(c)         Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of California.

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

[image017.gif]

 

 

--------------------------------------------------------------------------------




 

 

SCHEDULE 1 TO TERM NOTE

Principal Payment Date

Principal Payment Amount

December 1, 2008 to October 1, 2013

     $ 33,333.33

November 1, 2013

     Remaining Balance

 

 

 

 

 

 

 